DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McCune JR (Fig. 1) in view of Huemer et al (Fig. 1).
McCune JR (Fig. 1) discloses all the limitations in the claims as described in the previous office action except for that the cavity type high frequency power combiner being operated in a TE011 resonance mode. Huemer et al (Fig. 1) discloses an amplifier circuit comprising a cavity type high frequency power combiner (101) being operated in a TE023 resonance mode. Which (TE023) is superior performance than TE011 (see lines 12-27 of column 8). Therefore, it would have been obvious to substitute Huemer et al’s cavity type high frequency power combiner (101 in Fig. 1 of Huemer et al) in place of McCune JR’s power combiner (106 in Fig. 1 of McCune JR) since McCune JR (Fig. 1) discloses a generic power combiner thereby suggesting that any equivalent power combiner would have been usable in McCune JR’s reference. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific resonance mode for the cavity type high frequency power combiner, since they are based on the routine experimentation to obtain the optimum operating parameters. 
2 is rejected under 35 U.S.C. 103 as being unpatentable over McCune JR (Fig. 1) in view of Huemer et al (Fig. 1) in further view of Ichitsubo et al (Fig. 7).
McCune JR (Fig. 1) in view of Huemer et al (Fig. 1) discloses all the limitations in claim 2 except for that the amplifier modules are mounted on the amplifier board, and the cavity type high frequency power combiner is used as a base that supports the plurality of amplifier modules. The printed circuit board construction is well known means for mounting and connecting electronic device to form an integrated circuit. Therefore, it would have been obvious to have integrated the amplifier modules and cavity type high frequency power combiner on a printed circuit board because such a modification would have considered a mere application of well-known conventional printed circuit board construction, such as taught by Ichitsubo et al (Fig. 7) in order to provide the advantageous benefit of integrating the small size circuit.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842